—Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered March 31, 1978, convicting him of murder in the second degree, upon a jury verdict, and sentencing him to an indeterminate term of imprisonment of 20 years to life. Judgment modified, as a matter of discretion in the interest of justice, by reducing the minimum term of imprisonment to 15 years. As so modified, judgment affirmed. The sentence imposed was excessive to the extent indicated herein. O’Connor, J. P., Rabin, Gulotta and Shapiro, JJ., concur.